Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, In et al. (U.S. App. 2015/0348464) teaches a display device (see Title) comprising: a plurality of pixels arranged in m rows and n columns (See Fig. 3 and Para. 20 rows and columns), wherein the pixels receive write scan signals, data voltages and compensation scan signals (see Fig. 1, SCN, DT, CMPa); a plurality of write scan lines which provides the write scan signals to the pixels (see Fig. 3, SCN1…SCNm); a plurality of data lines which provides the data voltages to the pixels (see Fig. 3, DT1…DTn); and a plurality of compensation scan lines which provides the compensation scan signals to the pixels (CMP), wherein in h-th to p-th frames, the data voltages are applied to pixels arranged in first to i-th rows, (see at least Fig. 2, where the CMP signals lead the scanning of the data signal in compensation periods while at least Figs. 4 and 7 provide examples of sequentially scanning the rows in the frame and the rows and frames are natural numbers). 
In does teach the concept of applying compensation signals as discussed above.
Kaneko et al (U.S. App. 2014/0320479) teaches wherein in h-th to (h+k)-th frames, the data voltages are applied to pixels of a row unit by increasing sequentially a number of the row unit to which the data voltages are applied in at least one row unit from an i-th row to an (i+1)-th row and wherein in the h-th to p-th frames, the compensation scan signals are not applied to pixels arranged in (i+1)-th to m-th rows, and wherein m, n, h, p, k, i, and 1 are natural numbers, i is less than m, and (h+k) is less than p (see at least Fig. 4, where moving and still image display regions are scanned at different rates such as 60hz and 5 hz respectively in Para. 53 that are also increasing sequentially per row in each frame until the maximum row).
Oh (U.S. App. 2005/0151884) teaches whenever the order of the frames increases, the number of rows of the pixels to which the data voltages are applied increases (see at least Figs. 2-4 describing zooming in on moving image areas so as to take up more rows on the display and also have data voltages applied to them).
	The references neither singularly nor in combination teach the most recent amendment filed 3-29-2022 requiring wherein in an h-th frame, the data voltages are applied to pixels arranged in the first to i-th rows, wherein in an (h+k)-th frame, the data voltage are applied to pixels arranged in first to (i+1)-th rows, wherein in the h0th to (h+k)-th frames, the number of the row unit to which the data votlages are applied increases sequentially in a frame sequence therein such that the number of the row unit to which the data voltages are applied in a frame in the h-th to (h+k)-th frames is greater than the number of the row unit ot which the data voltages are applied in a previous frame in the h-th to (h+k)-th frames. Dependent claims are allowed for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625